                            Case 1:17-cr-00630-ER Document 67 Filed 05/01/19 Page 1 of 1
                                                         LAW OFFICES

                                               DAVID M. GARVIN, P.A.
                                           200 SOUTH BISCAYNE BOULEVARD, SUITE 3150
              %b ø                                    MIAMI, FLORIDA 33131
              TAX LAW                                TELEPHONE (305) 371-8101
                                                        FAX (305) 371-8848
          David M. Garvin                                                                          E-MAIL: ontria12@gmai1.com
Florida Bar Board Certified in Taxation                                                            WEBSITE: davidmgarvin.com
              LLM, Tax




                                                                                May 1,2019

         BY ECF

         Honorable Edgardo Ramos
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, New York 10007

                     Re: United States v. Mark S. Scott,
                         S6 17 Cr. 630 (ER)
          Dear Judge Ramos:

                  We are in receipt of a copy of the government’s letter arguing that any extension of the
          deadline for filing pre-trial motions be deemed excludable time under the Speedy Trial Act. Mr.
          Scott objects to any portion of any extension of the deadline for filing pre-trial motions being
          deemed excludable time under the Speedy Trial Act. Mr. Scott affirmatively states that his
          request does not delay the trial in this cause in any way.

                  In view of the Government’s argument, Mr. Scott hereby amends his request to the Court
          as follows:

                     1. Mr. Scott moves that the present due dates for pre-trial motions, responses and replies
                     be extended 14 days. (This would mean pre-trial motions will be due on or before May
                     14, 2019.); and

                      2. The conference date shall remain June 15, 2019, as presently scheduled.

                 Mr. Scott continues to objects to any part of the extension being deemed excludable time.
          Mr. Scott respectfully requests this Honorable Court grant his amended motion for an extension
          of 14 days to file pre-trial motions.




          cc: Government’s counsel
